Citation Nr: 1447229	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-30 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chronic lumbar syndrome with left leg radiculopathy, L4-5 degenerative disc disease. 

2.  Entitlement to an initial disability compensable rating for microcytic hypochromic anemia.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to October 2008.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his or her condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  See also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  

In this case, the most recent VA examinations were in November 2009 and January 2009.  Since those examinations, the Veteran has submitted evidence indicating that her disabilities have worsened.  As the Veteran asserted a worsening of her disabilities and it has been more than five years since the prior VA examination, the Board finds that new examinations are required before a final decision on the merits may be made.  

In the present case, the Veteran and her representative have asserted that the Veteran is unable to work due to her service-connected disabilities.  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations"); See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record).  

In light of the Court's determination that evidence of unemployability in the context of a rating claim may include a TDIU claim, as well as the Veteran's assertion that her service-connected disabilities have prevented her from maintaining gainful employment, the Board finds that remand of the issue of TDIU for development by the RO, specifically to provide an examination to determine whether the Veteran is capable of obtaining and maintaining employment, is the appropriate action.

Lastly, the Veteran appears to be receiving ongoing VA treatment, and the most recent treatment records in the file are dated in May 2013.  On remand, VA treatment records since that date should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from the VA Medical Center in Jackson, Mississippi and any associated outpatient clinic, dated from May 2013 to the present and associate them with the claims file.  All attempts to obtain these records must be documented in the file.

2.  After physically or electronically associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to or part of the Veteran's chronic lumbar syndrome with left leg radiculopathy and L4-5 degenerative disc disease.  The examiner should identify all thoracolumbar spine orthopedic and neurologic pathology found to be present. The examination should include all indicated tests and studies, to include range of motion studies, and the disability be evaluated in accordance with VA rating criteria.

The examiner must discuss the nature and severity of any radiculopathy or neuropathy found to be present and must also state whether the Veteran has any objective neurologic abnormalities such as bowel or bladder problems, or other neurogenic conditions associated with her low back disability.

A complete rationale must be provided for any opinion offered.

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to or part of the Veteran's microcytic hypochromic anemia.  

The examiner should note the Veteran's hemoglobin levels, as well as any weakness, fatigue, or headaches due to her anemia.  

A complete rationale must be provided for any opinion offered.

4.  Schedule the Veteran for a VA examination, to be conducted, if possible, by a vocational specialist, to ascertain the impact of the Veteran's service-connected disabilities on her ability to obtain and maintain substantially gainful employment.  The examiner should review the claims file and address the following issues:

a.)  The VA examiner is requested to evaluate and discuss the impact of the Veteran's service-connected disabilities, specifically a lumbar spine disability, gastroesophageal reflux disease, anemia, and acne, on the Veteran's employability.  

b.)  The VA examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities, without consideration of her age or non-service-connected disabilities render her unable to secure or maintain a substantially gainful occupation in light of her education, training and work history.

5.  Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

6.  After completion of the above, the RO should review the expanded record (to include any evidence received since the most recent statement of the case) and determine if a higher rating for the disability on appeal or TDIU may be granted.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



